If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


MUSTAFA ALMURISI,                                                      UNPUBLISHED
                                                                       March 4, 2021
               Plaintiff-Appellant,

v                                                                      No. 348805
                                                                       Wayne Circuit Court
AVIS BUDGET CAR RENTAL, LLC,                                           LC No. 18-004875-NF

               Defendant-Appellee.


Before: SWARTZLE, P.J., and BECKERING and GLEICHER, JJ.

PER CURIAM.

        In this first-party action for personal protection insurance benefits (PIP benefits) under
Michigan’s no-fault act, MCL 500.3101 et seq., plaintiff Mustafa Almurisi appeals by right the
trial court’s grant of summary disposition in favor of defendant Avis Budget Car Rental, LLC.
Because the outcome of this appeal is compelled by the holding in Turner v Farmers Ins Exch, __
Mich __; 953 NW2d 204 (2021), we affirm.

        The material facts of this case are brief and undisputed. On May 6, 2017, Bashaar Kaid
rented a BMW registered in New York from Avis’s LaGuardia Airport facility. The vehicle was
driven to Michigan and, on May 11, 2017, plaintiff was injured while riding in the vehicle when it
was involved in an accident in Dearborn. Avis self-insured the vehicle, and the vehicle had not
been operated in Michigan for more than 30 days within the calendar year. Plaintiff sued the rental
company for PIP benefits under the Michigan no-fault act, specifically MCL 500.3114(4)(a).

        The accident occurred prior to the effective date of recent amendments to the no-fault act,
2019 PA 21, and therefore the pre-amendment version of the act applies. Under former MCL
500.3114(4)(a), “The insurer of the owner or registrant of the vehicle” involved in an accident
must pay PIP benefits to a person who suffered “accidental bodily injury” while occupied in that
vehicle. Our Supreme Court recently clarified in Turner that, for purposes of the statute, “an owner
or registrant of a vehicle must maintain security for the payment of no-fault benefits (i.e., obtain a
no-fault insurer) when the vehicle is either required to be registered in this state or operated in this
state for more than 30 days within the calendar year.” Turner, 953 NW2d at 205. Similar to the
circumstances in Turner, Avis is in the business of renting vehicles, the vehicle involved in this



                                                  -1-
accident was not required to be registered in Michigan, and the vehicle had not been operated in
Michigan for more than 30 days within the calendar year. Accordingly, as with the defendants in
Turner, Avis was not required to obtain no-fault insurance on the vehicle, it was not “[t]he insurer
of the owner or registrant of the vehicle” for purposes of former MCL 500.3114(4)(a), and it was
not liable to plaintiff for PIP benefits.

         In the alternative, plaintiff argues that Avis admitted liability and should be estopped from
challenging it now. This argument, however, was not included in the questions presented on
appeal, and, as a result, the argument is waived. English v Blue Cross Blue Shield of Mich, 263
Mich App 449, 459; 688 NW2d 523 (2004). In any event, the argument is without merit (1) as the
letter that plaintiff relies on specifically states that his eligibility for benefits was still under review
and investigation, and (2) the discovery response that plaintiff further relies on includes an express
assumption—not a concession—as to plaintiff’s eligibility for benefits.

        Affirmed. As the prevailing party, Avis may tax costs. MCR 7.219(F).



                                                                  /s/ Brock A. Swartzle
                                                                  /s/ Jane M. Beckering
                                                                  /s/ Elizabeth L. Gleicher




                                                    -2-